Citation Nr: 0608920	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  02-14 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim to entitlement to service 
connection for hemorrhoids.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for Post-Traumatic 
Stress Disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968 and reserve duty with the Army National 
Guard from March 1974 to March 1982.

These claims were last before the Board of Veterans' Appeals 
("Board") in November 2004 on appeal from a March 2002 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Waco, Texas, which denied 
the claims.  

The issue of entitlement to service connection for 
hemorrhoids has been added on the title page in recognition 
of the Board's decisions below.


FINDINGS OF FACT

1.  In a March 2000 decision, the Board denied entitlement to 
service connection for hemorrhoids.  A motion for 
reconsideration was filed by the veteran and denied in August 
2000.  That decision is now final.

2.  The evidence submitted since the March 2000 rating 
decision is neither cumulative nor redundant, and, when 
viewed in the context of the entire record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  There is competent medical evidence of record that the 
veteran experienced hemorrhoids during active military 
service and that he has experienced chronic hemorrhoids since 
active service.

4.  The veteran has PTSD as a result of exposure to combat-
related incidents in Vietnam.  


CONCLUSIONS OF LAW

1.  New and material Evidence has been received to reopen the 
claim of entitlement to service connection for hemorrhoids.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).

3.  Hemorrhoids were incurred during active service.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

4.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

In view of the favorable decisions on the claims on appeal, 
any notification or assistance deficiency by VA represents 
nothing more than harmless error and there is no prejudice in 
adjudication of the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of the claim, those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506, U.S. Vet. App., March 3, 2006.



The Petition to Reopen the Claim

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(2002).  If no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001.
 
Based on the grounds stated for the denial in the March 2000 
Board decision, new and material evidence would consist of 
evidence establishing chronicity of a hemorrhoid disorder and 
a medical opinion linking the veteran's hemorrhoids to his 
military service.  The additional evidence received since the 
March 2000 Board decision includes various VAMC and private 
treatment records, a VA examination, September 2004 personal 
hearing testimony, and statements submitted by the veteran in 
support of his claim.

Two medical opinions provide a fundamental link between the 
veteran's in-service diagnosis of hemorrhoids in November 
1966 and his recurrent diagnoses since then.  A March 2005 
letter from a private treating physician and a September 2005 
VA examination report confirm the history of the veteran's 
hemorrhoid disability and its in-service origin.

As the additional evidence in this case bears directly and 
substantially on the specific matter under consideration, is 
neither cumulative nor redundant, and by itself is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the claim for service 
connection for hemorrhoids is reopened.
Merits of the Claim

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

1.  Hemorrhoids

An in-service disease or injury is evidenced by the veteran's 
military records.  SMRs show in-service complaint and 
treatment for hemorrhoids in November 1966.  During a March 
1974 National Guard examination, the veteran noted a history 
of hemorrhoids, although his physical examination was 
negative for hemorrhoids at that time.  

In November 2004, the Board remanded the veteran's claim and 
ordered an examination to determine the current level of 
disability and its etiology.  The September 2005 VA 
examination report reflects that there was no evidence of 
hemorrhoids upon examination, however, he noted the 
documented history of hemorrhoids in service in 1966, and on 
examination in March 1974, August 1992, 1994, 1996, 1997, and 
on colonoscopy in 2003.  The examiner stated that the veteran 
continues to have problems if he does not take the proper 
medications and opined that "patients who usually once 
develop hemorrhoids really have a tendency to develop them 
again and again.  So I expect in this patient, if he does not 
take the medication and control his diet with what he is 
doing now, they will recur."  

A March 2005 statement from private physician, Dr. A.D.W., 
who performed colonoscopies on the veteran in both September 
1992 and 1997, confirmed the presence of hemorrhoids.  The 
physician stated that he had been treating the veteran since 
1992 for hemorrhoids and that his condition persists.  Dr. 
A.D.W. referred the veteran to Dr. W.L.R., M.D. in 1997 and 
the record contains a statement from him dated April 2000 
noting the fact that he found internal hemorrhoids in July 
1997.  The presence of internal hemorrhoids are also noted in 
Dallas VAMC treatment records in May 2003 and September 2003, 
and a July 2005 treatment note confirms the veteran's last 
colonoscopy in 2003 was positive for the presence of 
hemorrhoids. 

The preponderance of the evidence supports the claim; as to 
ins-service incurrence, a current disability, and a link 
between the current disability and the ins-service 
incurrence.

2.  Post-Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f) and 38 C.F.R. § 4.125 (2005) (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) ("DSM-
IV")).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.   38 U.S.C.A § 1154(b).

Post-service examination reports, VAMC treatment records from 
recent years, and a 2005 VA exam diagnose the veteran with 
PTSD, attributed to the veteran's Vietnam service 
experiences.  See, e.g., September 2005 VA Medical 
Examination at the VAMC in Dallas, Texas.  The outcome of the 
case, therefore, turns on whether there is satisfactory proof 
of an in-service stressor.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen v. Brown, 
10 Vet. App. 128, 144 (1997).  Nevertheless, credible 
evidence that the claimed in-service stressor actually 
occurred is still required.  38 C.F.R. § 3.304(f) (2005).  
However, credible supporting evidence of the occurrence of 
such an in-service stressor cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  Alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f) (2005); Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  Whether a veteran has 
submitted sufficient corroborative evidence of claimed in-
service stressors is a factual determination.  Pentecost, 16 
Vet. App. at 124.  

The veteran served in the Army with Company D, 2nd Battalion, 
47th Infantry, Republic of Vietnam.  His Military Occupation 
Specialty ("MOS") as listed on his report of separation 
from the Armed Forces (DD-214) was a cook.  The veteran is 
not in receipt of any individual awards or decorations 
proving that he served in combat.  Thus, the provisions of 38 
U.S.C.A § 1154(b) are not for application.

In September 2002, the veteran's DD 214 was amended to 
include several missing awards and citations following a 
review by the Department of the Army Board for Correction of 
Military Records to include several unit citations, 
indicating combat participation.  The unit to which the 
veteran was assigned was cited for award of the Valorous Unit 
Award for actions on January 31, 1968 and again for actions 
during May 6-12, 1968.  Department of the Army Pamphlet 672-3 
shows the veteran was entitled to the Republic of Vietnam 
Gallantry Cross with Palm Unit Citation and the Republic of 
Vietnam Civil Actions Honor Medal First Class Unit Citation.  

The veteran's report of claimed stressors include receiving 
mortar rounds while on kitchen duty while in the field in or 
near Saigon in January 1968, seeing 16 soldiers die as a 
result of helicopter friendly fire in Saigon in January 1968 
while his unit was involved in combat with the enemy during 
the "Second Offensive" and the death of a friend named 
"Washington" from Michigan who drowned in a river.  

In March 2004, the veteran was sent a letter stating that a 
request had been made to the Department of Defense Casualty 
Database ("DDCD") requesting verification of the drowning 
death of his friend; however, the DDCD was unable to find a 
reported death meeting the veteran's June-July 1968 time 
frame.  The drowning death of a "Washington" is confirmed, 
however, in January 1968.  There is no evidence of record 
indicating that the RO attempted to verify any of the 
veteran's claimed stressors through the U.S. Army and Joint 
Services Records Research Center ("JSRRC"), formerly known 
as the United States Armed Services Center for Unit Records 
Research ("USASCURR"), by requesting Morning Reports or 
other verifying evidence. 

Other evidence obtained while researching the veteran's unit 
history and location in relation to his alleged stressors, 
however, tends to support the veteran's claim that "his unit 
was involved in extensive combat" during the veteran's 
service with the unit.  VA communications of record 
discussing the veteran's specific duty assignment state that 
objective evidence will not likely corroborate whether a cook 
assigned to the Headquarters Company was actually exposed to 
fighting.  The veteran's battalion was widespread during this 
time and it was not unusual for a lead cook and three or four 
other cooks to be attached to the line units, especially in 
the veteran's case because he was attached to a "mech 
unit." 

Entries on the veteran's DA Form 20 assignment page read 
"Cook, HHC 2/47 Inf. 9th Inf. Div. Run" effective January 9, 
1968 and "Cook, COD 2/47 Inf. 9th Div. Run" effective April 
7, 1968 which indicate the veteran's attachment to a line 
unit.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, 
the evidence supporting the claimed stressors is, at least, 
in approximate balance, the veteran testified credibly at his 
hearing, and the grant the veteran will be given the benefit 
of the doubt with respect to corroboration of the claimed 
stressors.

As all elements for service connection for PTSD are 
reasonably established, service connection for PTSD is 
warranted.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
hemorrhoids.

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for Post-Traumatic Stress 
Disorder is granted.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


